Exhibit 10.02

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

FOURTH AMENDMENT TO
MODIFICATION, AMENDMENT, AND FURTHER EXTENSION
OF THE “AGREEMENT TO EXTEND OPTION” DATED EFFECTIVE ON DECEMBER 31, 2013
WHEREAS THIS AGREEMENT MODIFIES, AMENDS, AND
EXTENDS THE PREVIOUS DECEMBER 31, 2013 AGREEMENT TO
EXTEND OPTION BETWEEN THE FOLLOWING PARTIES:


EGPI Firecreek, Inc. on behalf of itself and all of its wholly owned
subsidiaries including, but not limited to, Energy Producers, Inc. (“EPI”), and
conjunction with Mondial Ventures, Inc., and now amended to be by and through
the Amalgamation processes between Shale Corp. and Newco resulting in the
surviving entity now known as 2301840 Ontario Inc. Incorporated under the Laws
of the Province of Ontario, and which is now a wholly owned subsidiary of
Boomerang Oil, Inc. (formerly 0922337 BC LTD) (“Boomerang”), a Majority owned
subsidiary of Mondial Ventures, Inc. ("Mondial"), having entered into an
Agreement to Extend Option (the "Agreement") with Success Oil Company Inc.
("Success"), (individually and collectively referred to as the "Parties'', most
recently on December 31, 2013, regarding a certain option agreement (the "Option
Agreement") for participation rights in certain oil and gas property interests
dated November 30, 2011 and most recently amended herewith as of June 30, 2014.


In the best interests of the parties the following provisions of the Agreement
shall be revised, amended and or modified to read as follows:


Section 2, shall be restated to read: the Parties wish to extend the Option
Agreement, through August 30, 2014 unless further modified or extended by the
parties to this Agreement in writing and attached or made a part of hereto.


Section 5. shall be restated to read as follows:


August 30, 2014, unless further modified or extended by the parties to this
Agreement in writing and attached or made a part of hereto.


Section 9.b. shall read as follows:


The note, which is acknowledged to be in default, and further as described in
paragraphs 6 and 8, shall remain due and payable until April 1, 2014 during
which time EGPI or Mondial may, within 5 days thereof, either i) pay the full
amount due, or ii) convert the entire balance of the note to shares in EGPI
Firecreek, Inc. (“EGPI”) or Mondial (“MNVN”) on terms then negotiated, but on
terms no less favorable than those given to any other lender or creditor of EGPI
or Mondial, and in accordance with rules and regulations governing such
transactions. If neither of i) or ii) are acceptable to Success then the
obligation created under the EGPI Note shall convert/revert to the Joint
Operating Billing Statement (JIBS), and be attributable to the interest holders
on a pro rata basis according to their interests, derived from the net of
current existing proved producing revenues with reserves at the date of even
with this agreement, according to interests then held by EPI, a wholly owned
subsidiary of EGPI Firecreek, Inc. and, Boomerang Oil Inc., a majority owned
subsidiary of Mondial, and under the same terms as agreed upon in the Note, and
upon such occurring the then EGPI Note shall forever be fully discharged, voided
and canceled by Success.


IN WITNESS WHEROF, the Parties have caused this Agreement to be executed on the
date set forth below.
(These revisions, amendments, and or modifications shall be effective as of July
31, 2014.)
 
 
SUCCESS OIL CO., INC.
EGPI FIRECREEK, INC.,
MONDIAL VENTURES, INC.
 
and on behalf of EPI
By and through Shale Corp. (now 2301840 Ontario Inc.) a wholly owned subsidiary
of Boomerang Oil, Inc., a Majority owned subsidiary of Mondial Ventures, Inc.
           
/s/Jeru Morgan
/s/Dennis Alexander
/s/Dennis Alexander
     
By: Jeru Morgan,
By: Dennis Alexander
By: Dennis Alexander



 

--------------------------------------------------------------------------------

 